DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Status of Claims
Claims 1, 4-6, 8, and 13-14 are currently amended. 
Claims 9 and 12 were previously presented. 
Claims 2-3, 7, and 10 were canceled. 
Claims 14 is new.
Claims 1, 4-6, 8-9, and 11-14 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 10-12 “The amended independent claims are not directed to a judicial exception to patent eligibility under the Revised Guidance. For example, amended Claim 1 is directed to an information technology utilization evaluation device that evaluates a degree of information technology utilization in process management for an industry automation process to be managed. Further, the device determines a target level of information technology utilization in the industry, which is an attainment level of the information technology utilization recommended as a target for the industry, and produces information for an IT introduction plan to bring first and second attainment levels to the target level. Moreover, the device further includes an operation history data storage to store first and second operation history, and the target level determination process extracts, from a set of the stored level history data, level history data having an association with the second operation history, and determines the target level based on a combination of the same values among the extracted level history data. 
Applicant's Specification at paragraph [0002] explains that it may be possible to 
improve the productivity of a factory by utilizing information technology to collect, analyze, and diagnose information from a production site. However, as noted by Applicant's Specification at paragraphs [0003], [0005], and [0006], prior to the present invention, it has not been possible to provide guidelines on what level of IT utilization should be determined as a future target based on the current state of IT utilization. As further explained by Applicant's Specification at paragraph [0011], a process to be managed may be a supply chain including manufacturing processes in the manufacturing industry. As also explained by Applicant's Specification at paragraph [0128] profile data may include a description of the industry to which the supply chain 40 belongs (e.g., "automobile" for the item "industry" indicates that the industry to which the supply chain 40 belongs is the automobile production industry). 
As further explained by Applicant's Specification at paragraphs [0188]-[0189]: 
[0188] In response to an operation of designating an attainment 
level on the screen for presenting target levels as illustrated in 
FIG. 22, the presentation unit 14 presents information about the 
designated attainment level. FIG. 36 depicts an example in 
 
 
which information on the attainment level "3C" is presented, 
including the definition, implementation instances, and 
products. 
[0189] According to the fourth embodiment, the IT utilization 
evaluation device 100 presents information that serves as a 
suggestion for bringing the attainment level of the first 
evaluation element and the second evaluation element to a target level. The user can formulate an IT introduction plan 
with reference to the presented information. As a result, the IT 
utilization evaluation device 100 can achieve the effect of 
presenting information that can be referred to for IT 
introduction. 
Thus, an embodiment of the invention may produce information for an IT 
introduction plan to bring the first attainment level and the second attainment level to the target level. 
Further, the information technology utilization evaluation system extracts stored level history data having an association with second operation history data including a description identical to a description of the first operation history data, and determines the target level on a basis of level history data including the combination of the same values among the extracted level history data. 
Therefore, an embodiment of the present invention may advantageously improve 
productivity in an industry, for example, a supply chain of the automobile industry. Such an integrated practical application of the exception, in light of the Revised Guidance, results in a claim that is not "directed to" a patentably ineligible abstract idea. 
Accordingly, it is respectfully requested the rejection under 35 U.S.C. § 101 be withdrawn.”
The examiner respectfully disagrees.
The pending claims recite an abstract idea as recited below in the 35 USC § 101 rejections. The pending claims recite an abstract idea in the limitations “evaluate a degree of information technology utilization in process management for an industry automation process to be managed, the industry automation process including a set of unitary processes performed in an industry, determining a first attainment level by evaluating a current state of a first evaluation element, the first attainment level being a current attainment level of the first evaluation element, the first evaluation element being progress of automation of the process management, determining a second attainment level by evaluating a current state of a second evaluation element, the second attainment level being a current attainment level of the second evaluation element, the second evaluation element being scale of the set in which information technology is utilized for the process management determining a target level of information technology utilization in the industry, using the first attainment level and the second attainment level, the target level of information technology utilization in the industry being an attainment level of the information technology utilization recommended as a target for the industry; and  indicating a history of attainment levels previously determined, determines the target level of the information technology utilization in the industry by referring, from the level history data stored , to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, and  a presentation process produces information for an IT introduction plan to bring the first attainment level and the second attainment level to the target level, the target level determination determines the target level by referring to a combination of values indicating a latest result of determination of the first attainment level and the second attainment level, and referring, from level history data including a combination of the same values as the combination among the level history data, to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, store first operation history data indicating a history of operations, and second operation history data indicating a history of operations”. This is  a mental process because an ordinary skilled in the art can reasonably collect these information consistent of first and second attainment levels,  determines the target level of the information technology utilization in the industry by referring, from the level history data stored , to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined. The additional elements identified by the Examiner in the 35 USC § 101 rejection below, used to apply the abstract idea and nothing more.
Further,  Applicant’s claimed improvements “improve the productivity of a factory by utilizing information technology to collect, analyze, and diagnose information from a production site… provide guidelines on what level of IT utilization should be determined as a future target based on the current state of IT utilization… Thus, an embodiment of the invention may produce information for an IT introduction plan to bring the first attainment level and the second attainment level to the target level. Therefore, an embodiment of the present invention may advantageously improve productivity in an industry” are just business process improvements to improve productivity of an industry and are not a technical improvement. The computer elements in the claims are used to apply the recited abstract idea and they are not specific to the claimed invention.
Finally, the claimed steps are set of instructions performed by conventional computer elements to search current and historical IT utilization levels, analyze the information, and recommend a target IT level to achieve. There is no technical improvement to the prior arts systems nor there is improvement to the computer itself. The Examiner only see business process improvements in the pending claims.
Accordingly, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-6, 8-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1, 4-6, 8-9, and 11-14 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1, 4-6, 8-9, and 11-14 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of collecting information about progress of automation of processes, collecting and analyzing information about levels of utilization of IT in automation processes and determining an IT target level to be achieved. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “evaluate a degree of information technology utilization in process management for an industry automation process to be managed, the industry automation process including a set of unitary processes performed in an industry, determining a first attainment level by evaluating a current state of a first evaluation element, the first attainment level being a current attainment level of the first evaluation element, the first evaluation element being progress of automation of the process management, determining a second attainment level by evaluating a current state of a second evaluation element, the second attainment level being a current attainment level of the second evaluation element, the second evaluation element being scale of the set in which information technology is utilized for the process management determining a target level of information technology utilization in the industry, using the first attainment level and the second attainment level, the target level of information technology utilization in the industry being an attainment level of the information technology utilization recommended as a target for the industry; and  indicating a history of attainment levels previously determined, determines the target level of the information technology utilization in the industry by referring, from the level history data stored , to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, and  a presentation process produces information for an IT introduction plan to bring the first attainment level and the second attainment level to the target level, the target level determination determines the target level by referring to a combination of values indicating a latest result of determination of the first attainment level and the second attainment level, and referring, from level history data including a combination of the same values as the combination among the level history data, to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, store first operation history data indicating a history of operations, and second operation history data indicating a history of operations”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental process because an ordinary skilled in the art can reasonably collect these information and calculate a target of IT as a recommendation target to be reached. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 13 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 3-9 and 12 recite a mental process of determining a target IT utilization level. As a result, claims 3-9 and 12 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “An information technology utilization evaluation device”, the information technology utilization evaluation device comprising: a processor to execute a program; and a memory to store the program”, “a level history storage to store level history data”, “an operation history data storage”, “by a first device that is the information technology utilization evaluation device”, and “by a second device that is an information technology utilization evaluation device other than the first device”. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “An information technology utilization evaluation system”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 4-6, 8-9, 12, and 14 include additional elements beyond those recited by independent claims 1, 11, and 13. Claims 6 includes “a profile storage to store first profile data”, Claims 7 includes “operation history data storage”, and Claim 12 recites “a server connected to a network and including the processor and the memory; and a client including a receiver  to receive input information indicating a current state of information technology utilization, the client including a processor, and a memory to store a program which when executed by the processor, performs a presentation process of presenting  a result of determination of the target level by the target level determination process, the client being connected to the network”. Those additional elements in the dependent claims are generally used as a tool to perform the abstract idea. As a result, claims 4-6, 8-9, 12, and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “An information technology utilization evaluation device”, the information technology utilization evaluation device comprising: a processor to execute a program; and a memory to store the program”, “a level history storage to store level history data”, “an operation history data storage”, “by a first device that is the information technology utilization evaluation device”, and “by a second device that is an information technology utilization evaluation device other than the first device” do not amount to significantly more than the abstract idea because those additional elements are used to apply the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “An information technology utilization evaluation system”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 4-6, 8-9, 12, and 14 include additional elements beyond those recited by independent claims 1, 11, and 13. Claims 6 includes “a profile storage to store first profile data”, Claims 7 includes “operation history data storage”, and Claim 12 recites “a server connected to a network and including the processor and the memory; and a client including a receiver  to receive input information indicating a current state of information technology utilization, the client including a processor, and a memory to store a program which when executed by the processor, performs a presentation process of presenting  a result of determination of the target level by the target level determination process, the client being connected to the network”. Those additional elements in the dependent claims are used to apply the abstract idea. As a result, claims 4-6, 8-9, 12, and 14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1, 4-6, 8-9, and 11-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623